Case 3:19-cv-01894-GAG Document17 Filed 11/06/19 Page 1of 4

IN THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF PUERTO RICO

 

JAMIL RIVERA, on behalf of himself
and others similarly situated, G
Case No. 19- | ¥7 “ Cone}
Plaintiffs,
MOTION FOR ADMISSION
vs. PRO HAC VICE OF J. BARTON

GOPLERUD
MARRIOTT INTERNATIONAL,
INC. and INTERNATIONAL
HOSPITALITY ENTERPRISES, INC.

Defendants.

Pomme” mee me” heme ee ee Se Se ee” ee ee ee ee te’

 

APPLICATION AND ORDER FOR ADMISSION PRO HAC VICE

COMES NOW, J. Barton Goplerud, applicant herein and respectfully states:

1. Applicant is an attorney and a shareholder of the law firm Shindler Anderson
Goplerud & Weese, PC with an office at:

SHINDLER ANDERSON GOPLERUD & WEESE, PC

5015 Grand Ridge Drive, Suite 100
West Des Moines, lowa 50265-5749

Email: goplerud@sagwlaw.com
Telephone: (515) 223-4567
Fax: (515) 223-8887

2. Applicant will sign all pleadings with the name J. Barton Goplerud.

3. Applicant has been retained personally or as a member of the above-named firm by
Plaintiffs to provide legal representation in connection with the above-styled matter now pending
before the United States District Court for the District of Puerto Rico.

4. Since 1990, applicant has been and presently is a member in good standing of
Case 3:19-cv-01894-GAG Document17 Filed 11/06/19 Page 2 of 4

the bar of the highest court of the State of Iowa, where applicant regularly practices law.
Applicant’s bar license number is AT0002983.

5. Applicant has been admitted to practice before the following courts:

Court: Admission Date:
lowa District Court 1990
U.S. District Court for the Northern District of lowa 2002
U.S. District Court for the Southern District of lowa 2002
U.S. District Court for Nebraska 2016

6. Applicant is a member in good standing of the bars of the courts listed in paragraph 5.

7. Applicant is not currently suspended from the practice of law before any court or
Jurisdiction.

8. Applicant is not currently the subject of any complaint for unethical conduct,
disciplinary proceeding or criminal charges before any court or jurisdiction.

9. During the past three years, applicant has filed for pro hac vice admission in the
United States District Court for the District of Puerto Rico in the following cases:

Ismael Marrero Rolon, et al v. Autoridad de Energia et al Case No.: 3:15-cv-01167
Santos-Cordova, et al. v. Municipio de San Juan et al Case No.: 3:16-cv-01348
Rosa Rivera, et al. v. Municipio de San Juan, et al Case No.: 3:16-cv-01465

Puerto Rico Electric Power Authority. Case No.: 3:2017-bk-04750

3:
10. Local counsel of record associated with applicant in this matter is:

Jane Becker Whitaker

U.S.D.C.-PR Num. 205110

BECKER & VISSEPO, PSC

P.O. Box 9023914

San Juan, Puerto Rico 00902-3914
Email: janebeckerwhitaker@email.com
Telephone: 787-585-3824

Fax: 787-764-3101

11. Applicant has read the local rules of this court and will comply with same.
12. Applicant has read Local Rules of the United States District Court for the District of

Puerto Rico which provide in part that attorneys appearing pro hac vice must comply with the
provisions set forth therein and pay an admission fee of $300 per appearance in each new case
Case 3:19-cv-01894-GAG Document17 Filed 11/06/19 Page 3 of 4

before the Court. Accordingly, payment of the pro hac vice admission fee is attached hereto in the
form of a check or money order payable to: “Clerk, U.S. District Court.”

WHEREFORE, applicant respectfully requests to be admitted to practice in the United
States District Court for the District of Puerto Rico for the above-styled case only.

Date: November 5, 2019

J. BARTON GOPLERUD

 

{ HEREBY CERTIFY, pursuant to Local Rule 83A(f), that I consent to the designation of
local counsel of record for all purposes.

Date: November 5, 2019

JANE BECKER WHITAKER

eo ee

J&al Counsel

| HEREBY CERTIFY that I have served a true and correct copy of this document upon
each attorney of record and the original upon the Clerk of Court accompanied by a $300.00 pro

hac vice admission fee. 2. s (0

Applicant

 
that:

Case 3:19-cv-01894-GAG Document17 Filed 11/06/19 Page 4 of 4

ORDER

The Court, having considered the above Application for Admission Pro Hac Vice, orders

the application be granted. The Clerk of Court shall deposit the admission fee to
the account of Non-Appropriated Funds of this Court.

U the application be denied. The Clerk of Court shall return the admission fee to the
applicant.

SO ORDERED.

In San Juan, Puerto Rico, this day of , 2019,

 

U.S. DISTRICT JUDGE
